t c memo united_states tax_court stephan f brennan and beth a brennan petitioners v commissioner of internal revenue respondent melvin w ashland and brooke c ashland petitioners v commissioner of internal revenue respondent docket nos filed date william edward taggart jr for petitioners in docket no arthur v pearson and jason j galek for petitioners in docket no lori katrine h shelton elizabeth wickstrom and matthew williams for respondent memorandum findings_of_fact and opinion kroupa judge these consolidated cases are before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike a portion of petitioners melvin and brooke ashland’s ashlands amended petition in docket no respondent determined over dollar_figure million2 of deficiencies in the ashlands’ federal_income_tax for and years at issue plus a dollar_figure addition_to_tax under sec_6651 for respondent also determined the ashlands liable for over dollar_figure of accuracy- related penalties under sec_6662 for the years at issue the sole issue is whether we have jurisdiction to hear the ashlands’ contention that cutler company llc cutler a partnership for federal tax purposes made certain guaranteed payments entitling the ashlands to a flow-through loss from cutler for we hold that we 1stephan brennan and beth brennan are also petitioners in a consolidated case at docket no respondent’s motion relates only to the ashlands’ amended petition joseph furey and katherine furey were petitioners in a consolidated case at docket no that has since been severed from these consolidated cases and they have entered into a stipulated decision with respondent 2all monetary amounts are rounded to the nearest dollar 3all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated lack jurisdiction and therefore we will grant respondent’s motion to dismiss and to strike in a separate order findings of fact4 some of the facts have been stipulated and are so found the stipulation of facts the first second and third supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference the ashlands resided in oregon when they filed the petition ms ashland and mr brennan were members of cutler cutler managed asset portfolios for wealthy individuals and institutional investors ms ashland was cutler’s chief_executive_officer in ms ashland and mr brennan organized airport plaza to hold cutler membership interests according to the terms of a general_partnership agreement for airport plaza ap partnership_agreement the ap partnership_agreement identified airport plaza as a california general_partnership and ms ashland and mr brennan as partners it reflected that ms ashland and mr brennan agreed to share airport plaza’s profits and losses and that each of them was obligated to make a capital_contribution of certain cutler membership interests cutler membership 4generally we do not find facts when deciding motions we do here however because the instant motion was made after trial in these cases began and we now decide it after trial has ended interests the ap partnership_agreement also provided that airport plaza was to dissolve by its own terms at the end of cutler admitted airport plaza as a member or a partner for tax purposes under an amendment to operating_agreement for cutler company llc in cutler operating amendment airport plaza also entered into and executed an amended and restated operating_agreement for cutler company llc on date cutler operating_agreement the cutler operating_agreement recites that in with the consent of the other members ms ashland and mr brennan transferred their membership interests in cutler to airport plaza the cutler operating_agreement also unambiguously defines airport plaza as a cutler member ms ashland executed both the cutler operating amendment and the cutler operating_agreement on behalf of airport plaza the signature blocks identified ms ashland as a general_partner of airport plaza and airport plaza as a cutler member cutler decided in after turmoil resulted among its members to restructure its business to that end cutler ms ashland and certain other individuals entered into and executed an agreement regarding restructuring of cutler co restructuring agreement in date the restructuring agreement provided that airport plaza would dissolve upon the closing of the sale of certain cutler assets and that the cutler membership interest airport plaza held would be distributed at that time equally to ms ashland and mr brennan airport plaza filed a form_1065 u s return of partnership income for and an amended form_1065 for collectively ap partnership returns with ms ashland signing the ap partnership returns as an airport plaza general_partner airport plaza reported on the amended form_1065 a dollar_figure loss for a dollar_figure guaranteed_payment to mr brennan and a dollar_figure guaranteed_payment to joseph furey a former cutler member airport plaza allocated the entire reported loss to ms ashland airport plaza did not report on the amended form_1065 any income or any other items besides the loss the ashlands filed a joint individual federal_income_tax return and an amended joint income_tax return for the ashlands claimed on their amended_return for the loss deduction allocated to them from airport plaza the ashlands however were unable to use the entire loss for consequently they carried a portion of the unused loss back to and and carried forward the remainder of the loss to and respondent sent the ashlands a deficiency_notice for the years at issue disallowing the claimed loss deduction from airport plaza along with the associated net_operating_loss carrybacks and carryforwards the ashlands filed a petition with this court for redetermination the ashlands allege in the petition that airport plaza was a partnership that made certain guaranteed payments and that ms ashland was an airport plaza partner the ashlands amended the petition they allege in the amended petition that the purported guaranteed payments were actually made by cutler not airport plaza the ashlands have since conceded that neither mr brennan nor mr furey received a guaranteed_payment from airport plaza cutler filed a form_1065 for on date cutler partnership return which ms ashland signed as cutler’s tax_matters_partner the cutler partnership return reports that mr brennan and mr furey received guaranteed payments the cutler partnership return does not reflect however the dollar_figure of guaranteed payments that the ashlands allege cutler made to mr brennan and mr furey in addition to those reported on the cutler partnership return the limitations_period for respondent to assess tax attributable to cutler partnership items has lapsed see sec similarly the period for the ashlands to request an administrative adjustment to cutler’s partnership items has lapsed see sec_6227 respondent filed a motion to dismiss for lack of jurisdiction and to strike in docket no as to the ashlands’ allegation in the amended petition that they are entitled to a flow-through deduction from cutler as a result of the guaranteed payments cutler purportedly made to mr brennan and mr furey in opinion we are asked whether we have jurisdiction to decide whether cutler made certain guaranteed payments entitling the ashlands to a flow-through loss from cutler for the ashlands claim they are entitled to a flow-through loss from cutler for stemming from certain guaranteed payments cutler purportedly made to mr brennan and mr furey respondent asserts that we lack jurisdiction to decide whether the ashlands are entitled to the claimed flow-through loss from cutler respondent argues that for federal tax purposes cutler was a partnership 5the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 85_tc_527 any party or the court sua sponte may question jurisdiction at any time even after the case has been tried and briefed 90_tc_142 88_tc_1063 n we have jurisdiction and indeed an affirmative duty to investigate the extent of our subject matter jurisdiction see eg 546_us_500 underlining that courts have an independent obligation to determine whether subject-matter jurisdiction exists even in the absence of a challenge from any party 535_us_625 holding that subject-matter jurisdiction because it involves a court’s power to hear a case can never be forfeited or waived subject_to the provisions of tefra6 and that the purported guaranteed payments are cutler partnership items that can only be determined in a partnership-level proceeding not in a deficiency proceeding as here consequently respondent argues the court is precluded from determining whether cutler made the relevant guaranteed payments and whether the ashlands are entitled to a corresponding flow-through loss deduction from cutler we agree that if cutler is treated as a tefra partnership we lack jurisdiction to redetermine its partnership items including the purported guaranteed payments see sec_6221 sec_301 a - a proced admin regs see also 97_tc_575 87_tc_783 the ashlands dispute that cutler was ever a tefra partnership during we focus now on whether cutler was a tefra partnership during generally any partnership required to file a return under sec_6031 is subject_to tefra sec_6231 the parties’ dispute over cutler’s tefra status centers around whether cutler qualified for the small_partnership_exception to tefra see sec_6231 the small_partnership_exception exempts certain 6the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite partnerships with or fewer partners from the provisions of tefra on an annual basis id the small_partnership_exception does not apply to a partnership for a taxable_year if any partner in the partnership during that taxable_year is a pass-thru_partner as defined in sec_6231 a pass-thru_partner means a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership sec_6231 here the ap partnership_agreement that ms ashland entered into and executed cast airport plaza as a california general_partnership ms ashland represented to respondent consistent with airport plaza’s partnership form that airport plaza was a valid partnership for tax purposes for she did so by filing and signing the ap partnership returns as airport plaza’s general_partner airport plaza was to dissolve by its own terms at the end of the cutler operating_agreement the cutler restructuring agreement and the ap partnership returns indicate however that airport plaza was still in existence and winding down during in particular they reflect that airport plaza held the cutler membership interests contributed to it for part of before transferring them to ms ashland and mr brennan that same year the court_of_appeals for the ninth circuit to which these cases are appealable absent stipulation to the contrary has held that even if a partnership is winding down it is not considered terminated for federal tax purposes until its only remaining asset is distributed to its partners and all other activity ends 415_f2d_519 9th cir aff’g 48_tc_374 see also 461_f2d_733 10th cir sec_1_708-1 income_tax regs accordingly the different agreements and the ap partnership returns show that airport plaza did not terminate for tax purposes until sometime during finally the cutler operating amendment and the cutler operating_agreement reflect that airport plaza became a member of cutler in and continued as a member for part of in sum the record reflects that ms ashland cast airport plaza as a partnership for tax purposes and as a member of cutler with respect to the ashlands contend nevertheless that airport plaza in substance was never a valid partnership for federal purposes nor a member of cutler and therefore argue that airport plaza could not have been a pass-thru_partner of cutler we address the ashlands’ contentions in turn 7we follow the court_of_appeals decision squarely on point when appeal from our decision would lie to that court absent stipulation by the parties to the contrary 54_tc_742 aff’d 445_f2d_985 10th cir regarding airport plaza’s partnership status the ashlands essentially seek to disavow the form that ms ashland elected in organizing airport plaza as a partnership and filing the ap partnership returns with respondent respondent argues that the ashlands are not entitled to disavow airport plaza’s validity as a partnership for tax purposes we turn now to whether respondent may bind ms ashland to the business form that she chose a taxpayer is free to conduct business through a variety of business organizations once a business form is chosen and reported on a return however the taxpayer bears the risk that its chosen form is valid for federal tax purposes see 583_f2d_443 9th cir aff’g 65_tc_197 200_f2d_97 9th cir see also 111_tc_105 the court_of_appeals for the ninth circuit has held the commissioner may bind a taxpayer to an adopted business form that the taxpayer represents as valid see mcmanus v commissioner f 2d pincite maletis f 2d pincite see also steen v united_states 509_f2d_1398 9th cir this rule holds true even if the adopted business form in substance is invalid for tax purposes see maletis f 2d pincite see also norwest corp v commissioner t c pincite the rule exists because to permit taxpayers to challenge at will their own adopted form in favor of what they assert is actually the true substance would encourage post-transactional planning promote unwarranted litigation by taxpayers and raise a heavy administrative burden on the government including substantial problems of proof see steen f 2d pincite n see also maletis f 2d pincite we shall not allow the ashlands to disavow airport plaza’s validity as a partnership for tax purposes under the circumstances the record reflects that the ashlands consistently cast airport plaza as a valid partnership and only first claimed that airport plaza was not a valid partnership for federal tax purposes after these consolidated cases commenced further the ashlands only first disputed airport plaza’s status as a partnership after it became inconvenient to their new_theory of the case that cutler rather than airport plaza made the purported guaranteed payments to allow ms ashland to challenge her chosen form and assert the priority of what she subsequently claims is the actual substance would only involve this court in the ashlands’ post-transactional planning and undermine legitimate tax policy objectives we decline that invitation we now turn to the ashlands’ contention that airport plaza was never a member of cutler in or any other year the sole thrust of the ashlands’ contention is that neither ms ashland nor mr brennan ever actually transferred or assigned any cutler membership interests to airport plaza we find the ashlands’ claim that airport plaza was never a cutler member contrary to the record indeed ms ashland has stipulated that airport plaza was a member of cutler sometime between its organization and termination and that she contributed certain cutler membership interests to airport plaza these stipulations are conclusive admissions by ms ashland that cutler membership interests were transferred to airport plaza and that airport plaza was at some time a member of cutler see rule with respect to airport plaza’s membership in cutler during the cutler operating_agreement that ms ashland executed on behalf of airport plaza as its general_partner unambiguously indicates that airport plaza was a member and a partner for tax purposes of cutler in accordingly ms ashland and cutler held airport plaza out to third parties as a cutler member moreover as with her disavowment of airport plaza as a partnership ms ashland first sought to disavow the transactional documents casting airport plaza as a member of cutler during only after this consolidated case began and then only after it became inconvenient to her new_theory of the case again we decline to facilitate the ashlands’ post-transactional planning applying maletis and its rationale we hold that ms ashland is bound by her election to cast airport plaza as a cutler member in in conclusion the ashlands cast airport plaza as a pass-thru_partner of cutler during and they are bound by that election accordingly we reject the ashlands’ contention that cutler was never a tefra partnership during we ultimately hold that we lack jurisdiction to hear the ashlands’ claim that cutler made the purported guaranteed payments entitling the ashlands to a flow-through loss deduction from cutler for we note that respondent may no longer adjust cutler’s partnerships items for as the relevant limitations_period under section has lapsed likewise the ashlands may no longer seek an administrative adjustment to cutler partnership items as the relevant period under sec_6227 has lapsed consequently the ashlands are bound by cutler’s treatment of partnership items for see 94_tc_853 so too is respondent see id we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued granting respondent’s motion
